DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on April 28, 2022 is acknowledged.  The traversal is on the ground(s) that (1) there is no indication that the claims were interpreted in light of the description was considered in making the lack of unity and therefore the necessary burden has not been met, (2) unity of invention does exist between Groups I to III because there is a technical relationship that involves the same special technical feature, .  This is not found persuasive because:
With respect to (1), though understanding the claim language may be aided by explanation contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01(II). Additionally, Applicant has not identified what structure or other limitations in the claims were not considered when the claims are “interpreted in light of the description”.
With respect to (2), Applicant has stated there is a special technical feature between Groups I to III but has failed to identify the feature or how it makes a contribution over the prior art. As set forth in the restriction requirement, Groups I and III lack unity of invention because the technical feature of a carbon fiber does not make a contribution over the prior art in view of Ikeda (US 2002/0041957) and Groups (I and II) and (II and III) lack unity of invention because the groups do not share the same or corresponding technical feature.
With respect to (3), as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features (emphasis added). The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. As discussed above and identified in the restriction requirement, the relationships of Groups I to III either have a technical feature that does not make a contribution over the prior art or do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 9-10 are withdrawn, resulting in claims 1-8 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2019, August 24, 2021, March 10, 2022, and March 25, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A carbon fiber wherein the surface of a monofilament … ” in line 1. The limitation is indefinite because it is unclear how the monofilament relates to the carbon fiber in the preamble. For example, it is unclear whether the carbon fiber comprises the monofilament or whether the monofilament is separate from the carbon fiber.
Claims 2-4 depend from claim 1 and thus are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.
Claim 5 recites the limitation “A carbon fiber precursor acrylic fiber wherein the surface of a monofilament …” in line 1. The limitation is indefinite because it is unclear how the monofilament relates to the carbon fiber precursor acrylic fiber in the preamble. For example, it is unclear whether the carbon fiber precursor acrylic fiber comprises the monofilament or whether the monofilament is separate from the carbon fiber precursor acrylic fiber.
Claims 6-8 depend from claim 5 and thus are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 5, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2016-160560)1,2.
With respect to claims 5 and 7, Wakabayashi teaches a production method for stably producing high-quality carbon fiber (paragraph [0001]) by heat-treating a carbon fiber precursor acrylic fiber bundle (paragraph [0002]). The average unevenness Ra of the carbon fiber precursor acrylic fiber bundle is 5 nm or more and 70 nm or less, and the major axis (long diameter) to minor axis (short diameter) ratio is 1.05 or more and 1.50 or less (paragraph [0014]).
The major axis/minor axis (long diameter/short diameter) range and Ra range of Wakabayashi substantially overlaps the claimed range in the instant claims 5 and 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakabayashi, because overlapping ranges have been held to establish prima facie obviousness.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2002/0041957)3.
With respect to claims 5 and 7, Ikeda teaches a carbon fiber precursor fiber bundle comprising monofilaments of an acrylonitrile-based polymer, wherein the ratio of the length (long diameter) and width (short diameter) of the fiber cross section of the monofilament is 1.05 to 1.6 (paragraph [0016]), preferably 1.1 to 1.3, and most preferably 1.15 to 1.25 (paragraph [0051]). In addition, the center line average height (Ra) of the monofilament surface of the carbon fiber precursor bundle is preferably 0.01 to 0.1 microns (10-100 nm), more preferably 0.02 to 0.07 microns (20-70 nm), most preferably 0.03 to 0.06 microns (30-60 nm) (paragraph [0060]).
The length/width (long diameter/short diameter) range and Ra range of Ikeda substantially overlaps the claimed range in the instant claims 5 and 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ikeda, because overlapping ranges have been held to establish prima facie obviousness.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (JP2002-242027)4 in view of Ozeki (US 2013/0274413).
With respect to claims 1 and 3, Sugiura teaches a carbon fiber bundle used as a reinforcing material for a fiber-reinforced composite material (paragraph [0001]). The carbon fiber bundle is composed of a single fiber of a plurality of carbon fibers, and the ratio of the major axis (long diameter) to the minor axis (short diameter) of the fiber cross section of the single fiber is 1.05 to 1.6, preferably 1.10 to 1.4, most preferably 1.15 to 1.30 (paragraph [0009]).
The major axis/minor axis (long diameter/short diameter) range of Sugiura substantially overlaps the claimed range in the instant claims 1 and 3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sugiura, because overlapping ranges have been held to establish prima facie obviousness.
Sugiura is silent as to the center line average roughness Ra of the monofilament being 6.0 nm or more and 13 nm or less, particularly 10 nm or less.
Ozeki teaches carbon fiber pregregs that are suitable for producing carbon fiber composite materials free of visible surface unevenness, namely carbon fiber prepregs having high uniformity in external appearance, and a manufacturing method therefor, as well as carbon fiber reinforced composite materials having good appearance quality (paragraph [0017]). Ensuring that the major axis/minor axis ratio is preferably in the range of 1.00 to 1.10 and that the surface roughness Ra is preferably 20 or less, makes it possible to compactly arrange yarns constituting carbon fiber bundles within the carbon fiber bundles and prevent the misplacement of yarns, thanks to their smooth surfaces (paragraph [0103]). This, in turn, allows carbon fiber bundles to spread evenly, while holding yarns together upon exertion of an external force thanks to the high compactness of carbon fiber bundles (paragraph [0103]). As a result, it is possible to supply carbon fibers bundles containing uniformly oriented yarns to the matrix resin impregnated process as part of the production of a prepreg (paragraph [0103]).
Since both Sugiura and Ozeki teaches carbon fibers for carbon fiber reinforcement with a similar cross section ratio, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the surface roughness for the cross section ratio taught by Sugiura to include the claimed range. One would have been motivated to provide a bundle of fibers that is compactly arranged to prevent the misplacement of yarn, allowing the carbon fiber bundles to spread evenly while doling the yarns together upon exertion of an external force for the cross sectional ratios disclosed by Sugiura. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (JP2002-242027)5 in view of Ikeda (US 2002/0041957)6.
With respect to claims 5 and 7, Sugiura teaches a precursor fiber bundle of an acrylonitrile-based polymer having a single fiber major axis/minor axis (long diameter/short diameter) ratios of 1.2, 1.21, and 1.23 (paragraphs [0027]-[0032]).
Sugiura is silent as to the precursor fiber bundle having a center line average roughness Ra of 18 nm or more and 27 nm or less, particularly 24 nm or less.
Ikeda teaches a carbon fiber precursor fiber bundle comprising monofilaments of an acrylonitrile-based polymer, wherein the ratio of the length (long diameter) and width (short diameter) of the fiber cross section of the monofilament is 1.05 to 1.6 (paragraph [0016]), preferably 1.1 to 1.3, and most preferably 1.15 to 1.25 (paragraph [0051]). In addition, the center line average height (Ra) of the monofilament surface of the carbon fiber precursor bundle is preferably 0.01 to 0.1 microns (10-100 nm), more preferably 0.02 to 0.07 microns (20-70 nm), most preferably 0.03 to 0.06 microns (30-60 nm) (paragraph [0060]). A center line average height (Ra) of less than 0.01 microns (10 nm) results in degradation of the resin impregnation ability and tow spreading ability of the resultant carbon fiber bundle and leads to insufficient bulkiness (paragraph [0060]). On the other hand, a center line average height (Ra) of greater than 0.1 microns (100 nm) results in an increase in the surface area of the fiber bundle, which in turn leads to easy generation of static electricity (paragraph [0060]). In addition, the strands strength of the resultant carbon fiber bundle is reduced (paragraph [0060]).
The Ra range of Ikeda substantially overlaps the claimed range in the instant claims 5 and 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ikeda, because overlapping ranges have been held to establish prima facie obviousness.
Since both Sugiura and Ikeda teach carbon fiber precursor acrylic fiber bundles having similar cross sectional ratios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the precursor fibers of Sugiura to have a center line average height (Ra) of 0.01-0.1 microns (10-100 nm) in order to provide a resultant carbon fiber bundle that has sufficient resin impregnation ability and tow spreading ability with the generation of static electricity or reduction in strength.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2016-160560)7,8 as applied to claims 5 and 7 above, and further in view of Sako (US 2015/0274860).
With respect to claims 6 and 8, Wakabayashi teaches all the limitations of claims 5 and 7 above.
Wakabayashi is silent as to the monofilament having recess distance/short diameter ratio of 0.011 or more and 0.018 or less, specifically 0.0145 or more.
Sako taches an acrylic flame resistant fiber bundle, a carbon fiber bundle, and processes for producing these (paragraph [0001]). The flame resistant fiber bundle is configured by a group of single fibers each having a kidney-type cross-sectional shape in which a length of major axis a is 10 microns to 32 microns, a length of minor axis (short diameter) b is 6 microns to 20 microns, a groove depth (recess distance) c is 0.1 microns to 3.0 microns, and an aspect ratio a/b is 1.3 to 1.8 (paragraph [0018]). This results in a groove depth (recess distance) to minor axis (short diameter) ratio of 0.005-0.5. The flame resistant fiber bundle has a kidney-type cross-sectional shape to prevent unevenness of stabilization being generated in the fiber (paragraphs [0064]-[0065]).
When the groove depth (recess distance) c is 0.1 microns or more, heating is easily performed up to the inside of the fiber in the subsequent carbonization step, and thus a high quality carbon fiber may be obtained (paragraph [0123]). When the groove depth (recess diameter) c is 3.0 microns or less, the mechanical characteristics of the carbon fiber is less deteriorated (paragraph [0123]).
The groove depth (recess distance) to minor axis (short diameter) ratio range of Sako substantially overlaps the claimed range in the instant claims 6 and 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sako, because overlapping ranges have been held to establish prima facie obviousness.
Since both Wakabayashi and Sako teach acrylic carbon fiber precursor bundles with similar aspect ratios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-section of Wakabayashi to be a kidney-type cross-sectional shape with a groove depth (recess diameter) of 0.1-3.0 microns and a minor axis (short diameter) of 6-20 microns (ratio of 0.005-0.5) in order to prevent unevenness of stabilization in the fiber and to provide a high quality carbon fiber after carbonization with little deterioration of mechanical characteristics.



Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2002/0041957)9 as applied to claims 5 and 7 above, and further in view of Sako (US 2015/0274860).
With respect to claims 6 and 8, Ikeda teaches all the limitations of claims 5 and 7 above.
Ikeda is silent as to the monofilament having recess distance/short diameter ratio of 0.011 or more and 0.018 or less, specifically 0.0145 or more.
Sako taches an acrylic flame resistant fiber bundle, a carbon fiber bundle, and processes for producing these (paragraph [0001]). The flame resistant fiber bundle is configured by a group of single fibers each having a kidney-type cross-sectional shape in which a length of major axis a is 10 microns to 32 microns, a length of minor axis (short diameter) b is 6 microns to 20 microns, a groove depth (recess distance) c is 0.1 microns to 3.0 microns, and an aspect ratio a/b is 1.3 to 1.8 (paragraph [0018]). This results in a groove depth (recess distance) to minor axis (short diameter) ratio of 0.005-0.5. The flame resistant fiber bundle has a kidney-type cross-sectional shape to prevent unevenness of stabilization being generated in the fiber (paragraphs [0064]-[0065]).
When the groove depth (recess distance) c is 0.1 microns or more, heating is easily performed up to the inside of the fiber in the subsequent carbonization step, and thus a high quality carbon fiber may be obtained (paragraph [0123]). When the groove depth (recess diameter) c is 3.0 microns or less, the mechanical characteristics of the carbon fiber is less deteriorated (paragraph [0123]).
The groove depth (recess distance) to minor axis (short diameter) ratio range of Sako substantially overlaps the claimed range in the instant claims 6 and 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sako, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ikeda and Sako teach acrylic carbon fiber precursor bundles with similar aspect ratios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-section of Ikeda to be a kidney-type cross-sectional shape with a groove depth (recess diameter) of 0.1-3.0 microns and a minor axis (short diameter) of 6-20 microns (ratio of 0.005-0.5) in order to prevent unevenness of stabilization in the fiber and to provide a high quality carbon fiber after carbonization with little deterioration of mechanical characteristics.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (JP2002-242027)10 in view of Ozeki (US 2013/0274413) as applied to claims 1 and 3 above, and further in view of Sako (US 2015/0274860).
With respect to claims 2 and 4, Sugiura in view of Ozeki teaches all the limitations of claims 1 and 3 above.
Sugiura in view of Ozeki is silent as to the monofilament having recess distance/short diameter ratio of 0.011 or more and 0.018 or less, specifically 0.0145 or more.
Sako taches an acrylic flame resistant fiber bundle, a carbon fiber bundle, and processes for producing these (paragraph [0001]). The carbon fiber bundle is configured by a group of single fibers each having a kidney-type cross-sectional shape in which a length of major axis a is 5 microns to 16 microns, a length of minor axis (short diameter) b is 3 microns to 10 microns, a groove depth (recess distance) c is 0.7 microns to 3.0 microns, and an aspect ratio a/b is 1.3 to 1.8 (paragraph [0020]). The flame resistant fiber bundle has a kidney-type cross-sectional shape to prevent unevenness of stabilization being generated in the fiber (paragraphs [0064]-[0065]).
When the groove depth (recess distance) c is 0.1 microns or more, heating is easily performed up to the inside of the fiber in the subsequent carbonization step, and thus a high quality carbon fiber may be obtained (paragraph [0123]). When the groove depth (recess diameter) c is 3.0 microns or less, the mechanical characteristics of the carbon fiber is less deteriorated (paragraph [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the groove depth (recess distance) in order to provide a carbon fiber that is of high quality without deteriorating the mechanical characteristics of the carbon fiber. As there is no guidance in Sako as to optimizing the minor axis (short diameter), optimization of the groove depth (recess distance) would also result in optimization of the groove depth (recess distance) to minor axis (short diameter) ratio. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the groove depth (recess distance) to minor axis (short diameter) ratio to include the claimed range. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Since both Sugiura in view of Ozeki and Sako teach carbon fiber precursor bundles with similar aspect ratios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-section of Sugiura in view of Ozeki to be a kidney-type cross-sectional shape with a minor axis (short diameter) of 3-10 microns and an optimized groove depth (recess distance) and thus optimized groove depth (recess distance) to minor axis (short diameter) ratio in order to prevent unevenness of stabilization in the fiber and to provide a high quality carbon fiber with little deterioration of mechanical characteristics.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (JP2002-242027)11 in view of Ozeki (US 2013/0274413) as applied to claims 5 and 7 above, and further in view of Sako (US 2015/0274860).
With respect to claims 6 and 8, Sugiura in view of Ozeki teaches all the limitations of claims 5 and 7 above.
Sugiura in view of Ozeki is silent as to the monofilament having recess distance/short diameter ratio of 0.011 or more and 0.018 or less, specifically 0.0145 or more.
Sako taches an acrylic flame resistant fiber bundle, a carbon fiber bundle, and processes for producing these (paragraph [0001]). The flame resistant fiber bundle is configured by a group of single fibers each having a kidney-type cross-sectional shape in which a length of major axis a is 10 microns to 32 microns, a length of minor axis (short diameter) b is 6 microns to 20 microns, a groove depth (recess distance) c is 0.1 microns to 3.0 microns, and an aspect ratio a/b is 1.3 to 1.8 (paragraph [0018]). This results in a groove depth (recess distance) to minor axis (short diameter) ratio of 0.005-0.5. The flame resistant fiber bundle has a kidney-type cross-sectional shape to prevent unevenness of stabilization being generated in the fiber (paragraphs [0064]-[0065]).
When the groove depth (recess distance) c is 0.1 microns or more, heating is easily performed up to the inside of the fiber in the subsequent carbonization step, and thus a high quality carbon fiber may be obtained (paragraph [0123]). When the groove depth (recess diameter) c is 3.0 microns or less, the mechanical characteristics of the carbon fiber is less deteriorated (paragraph [0123]).
The groove depth (recess distance) to minor axis (short diameter) ratio range of Sako substantially overlaps the claimed range in the instant claims 6 and 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sako, because overlapping ranges have been held to establish prima facie obviousness.
Since both Sugiura in view of Ozeki and Sako teach acrylic carbon fiber precursor bundles with similar aspect ratios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-section of Ikeda to be a kidney-type cross-sectional shape with a groove depth (recess diameter) of 0.1-3.0 microns and a minor axis (short diameter) of 6-20 microns (ratio of 0.005-0.5) in order to prevent unevenness of stabilization in the fiber and to provide a high quality carbon fiber after carbonization with little deterioration of mechanical characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Cited in IDS
        4 Machine translation used as reference
        5 Machine translation used as reference
        6 Cited in IDS
        7 Machine translation used as reference
        8 Cited in IDS
        9 Cited in IDS
        10 Machine translation used as reference
        11 Machine translation used as reference